Citation Nr: 1744429	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety neurosis.

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to an initial rating in excess of 10 percent for hiatal hernia.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2012 and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the December 2012 rating decision, the RO declined to reopen a previously denied claim for a psychiatric disorder.  In a March 2015 rating decision, the RO granted service connection for hiatal hernia and assigned a 10 percent rating effective November 14, 2014.  The Veteran timely appealed the initially assigned rating.
 
In August 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.

A review of the record indicates that the Veteran was diagnosed as having anxiety neurosis, a nervous condition, and schizophrenia.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the reopened claim as stated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 1976 rating decision, the RO denied the Veteran's claim of entitlement to service connection for anxiety neurosis.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the January 1976 rating decision is new and material, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.

3.  The evidence reflects that the Veteran's schizoaffective disorder is related to active military service.

4.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, the Veteran's hiatal hernia more nearly approximated symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The January 1976 rating decision that denied the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the January 1976 decision is new and material, and reopening of the claim of service connection for a psychiatric disorder is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 60 percent rating for hiatal hernia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.  

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection for a psychiatric disorder was denied because there was no evidence that anxiety neurosis was related to service.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In a January 1976 rating decision, the RO denied service connection for anxiety neurosis with psychophysiological gastrointestinal disorder.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the January 1976 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 1976 rating decision included the Veteran's service treatment records (STRs), private treatment records, and testimony from the Veteran's private neuropsychiatrist.  

Relevant evidence received more than one year since the January 1976 rating decision includes VA treatment records; a 1977 VA examination report; and a May 2016 Mental Health Questionnaire from the Veteran's private psychologist finding that his current psychiatric condition was related to service. 

As such, the additional evidence submitted since the January 1976 rating decision is new and material evidence that relates to unestablished facts necessary to substantiate the merits of the claim.  Reopening of the claim for service connection for a psychiatric disorder is therefore warranted.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

STRs are silent as to any complaints, treatments, or diagnoses of a psychiatric disorder.  However, STRs reflect treatment for gastritis, which had a duration of 13 months while deployed in Korea.

In December 1973, the Veteran reported that he had a nervous condition and had frequent stomach cramps.  Dr. W.P.S. diagnosed schizophrenia, paranoid type, as a maturation process of his anxiety neurosis.  He opined that the disability was "service-connected since it represent[ed] the maturation process that started while he was in service."  In April 1974, Dr. W.P.S. submitted a letter stating that the Veteran had been his patient since August 1971, and that he was originally diagnosed with anxiety neurosis, which historically had shown increased severity since his return to civilian life with onset during his military service.  Dr. W.P.S. reported that the Veteran's condition increased in frequency, duration, and severity in association with his basic schizoid personality.  

In January 1976, Dr. W.P.S. testified at the RO on behalf of the Veteran.  He stated that he was first called in 1971 as a consultant to treat the Veteran, who had received treatment from Dr. P.Q.Y. as early as 1968.  He obtained the Veteran's medical records and STRs, which diagnosed the Veteran with gastritis.  He explained that the Veteran would get nervous during service, which resulted in stomach pains.  He diagnosed the Veteran with psychophysiological gastrointestinal illness and an anxiety neurosis, but noted that over the years the Veteran began to think more autistically and that his condition matured into paranoid schizophrenia.  He opined that the Veteran's current paranoid schizophrenia represented "the maturation of the neurosis that was evident while he was in service which was not present before he went to service."

A January 1977 VA examination report documents that the Veteran was a rather thin, asthenic individual who spoke in an unexpressive sort of a monotone in telling about his various problems.  The Veteran was preoccupied with his physical disorder and feelings of depression.  The examiner noted a past medical history "replete with episodes of chronic and acute alcoholism with delirium tremens (DTs) and other symptoms related to this condition."  He observed that at the time of his examination, he was not particularly anxious, tense, or depressed; and that he was not psychotic.  He diagnosed inadequate personality associated with hypochondriasis, invalid tendencies, etc.

VA treatment records starting in 2009 reflect diagnoses of schizophrenia and schizoid affective disorder, depressed type.  

A March 2017 Medical Questionnaire by Dr. E.E., a psychologist, reflects that she first started treating the Veteran in November 2009, and had had sessions with him from weekly to every two to three months.  She stated that the Veteran reduced his frequency of follow-up sessions due to being unable to afford treatments.  She found that he met the DSM-5 diagnostic criteria for schizoaffective disorder, and opined that it was at least as likely as not that it was incurred during and aggravated by service.  She opined that the record reflected that his neurosis matured into psychotic disorder, as suggested by Dr. W.P.S.  She based her opinion on the Veteran's long history of psychiatric admissions for psychosis, depression, anxiety, and suicidal ideation.

Based on the evidence of record, the Board finds that service connection for schizoaffective disorder is warranted.  The Veteran first sought psychiatric treatment in 1968, about one year after his separation from service.  The January 1977 VA examination report contained a diagnosis of inadequate personality associated with hypochondriasis, invalid tendencies, etc.  However, the VA examiner at the time did not have access to the Veteran's STRs or his post-service medical records.  As such, the examination was inadequate, and the Board finds that it holds little to no probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the record does not include treatment records from Dr. P.Q.Y., in his January 1976 testimony, Dr. W.P.S. stated that Dr. P.Q.Y. never provided treatment records, but that he had spoken with him concerning the Veteran's psychiatric problems.  Further, Dr. W.P.S., who started treating the Veteran in 1971, diagnosed the Veteran with schizophrenia and provided a positive nexus opinion between his current diagnosis and service.  Specifically, at the January 1976 hearing, Dr. W.P.S. testified that the Veteran's in-service gastritis was a manifestation of his initially diagnosed anxiety neurosis, which later matured into schizophrenia.  Moreover, in March 2017, Dr. E.E. reviewed the Veteran's records and agreed with Dr. W.P.S.'s determination that the Veteran's current schizoaffective disorder was a maturation of his initial anxiety neurosis diagnosis that originated in service.  The weight of the evidence thus indicates that the Veteran's current schizoaffective disorder is related to service.

For the foregoing reasons, entitlement to service connection for schizoaffective disorder is warranted.

III. Increased Initial Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this appeal, the Veteran is challenging the initially assigned disability ratings. The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119   (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the RO assigned a 10 percent initial rating effective November 14, 2014, for hiatal hernia under DC 7336, which governs external or internal hemorrhoids.  38 C.F.R. § 4.114.  However, the Veteran contends, and the Board agrees, that he has never been diagnosed with hemorrhoids.  Instead, a March 2015 VA examination diagnosed hiatal hernia and hypertrophic gastritis.  Further, the RO listed the service-connected claim as "hiatal hernia."  As such, the Board finds that the Veteran should be rated under DC 7346, which governs hiatal hernia.  In this regard, the Board notes that the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

VA treatment records in March 2014 document that the Veteran had ribs the night before that got stuck in his upper chest.  The Veteran reported that he believed he had vomited it up but was not sure if he got it all, that he had not had solid food since then, and that he vomited when he drank water.  He stated that he experienced this on and off for the past month.  In September 2014, he weighed 170 pounds and denied nausea, vomiting, diarrhea, constipation, hematochezia, melena, and bright red blood per rectum (BRBPR).  In October 2014, he reported poor appetite and weight loss of 15 pounds for the past six weeks.  The physician noted that records documented 36 pounds of weight loss in a 2-month period; and the Veteran was diagnosed as underweight related to inadequate energy intake.  

VA treatment records in February 2015 reflect current diagnoses of anemia not otherwise specified, loss of weight, hiatal hernia, and unspecified dysphagia.  In April 2015, the Veteran weighed 165 pounds.  In June 2015, the Veteran reported mild to moderate diffuse abdominal pain and intermittent cramping.  The pain had been present for the past year, but increased in frequency over the last eight months.  He admitted to dysphagia to solid food, and reported that six months ago he experienced food impactation that required endoscopic management.  

A March 2015 VA examination report reflects diagnoses of hiatal hernia and hypertrophic gastritis, and that the Veteran was on medication but doing poorly.  He had recurring episodes of symptoms that were not severe four or more times per year that lasted one to nine days, and recurring episodes of severe symptoms three times per year that lasted one to nine days.  He experienced periodic abdominal pain at least on a monthly basis that was unrelieved by standard ulcer therapy.  He had recurrent nausea four or more times per year that lasted one to nine days.  He vomited recurrently four or more times per year with episodes lasting one to nine days.  He had mild hematemesis with three episodes per year lasting one to nine days, and mild melena with two episodes per year lasting less than one day.  The examiner found that the Veteran had incapacitating episodes where he had to take medication, otherwise he would not be able to eat or sleep and his stomach became really sore four or more times per year lasting one to nine days.

VA treatment records in October 2016 reflect fair appetite and that the Veteran ate half of his meals.  He reported that his usual body weight was 180 to 185 pounds, and his current weight was 172 pounds.  His nutritional state was mildly compromised, and he denied vomiting.  In July 2017, the Veteran weighed 165 pounds, and active problems reflected weight loss, unspecified dysphagia, gastroesophageal reflux disease, and anemia not otherwise specified.

Based on review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 60 percent is warranted for the entirety of the appeal period.  As an initial matter, the Board notes that in May 2012 the Veteran weighed 191 pounds, and that in March 2013 he weighed 170 pounds.  Further, while the March 2015 VA examiner did not find that the Veteran had experienced material weight loss, the Board notes the October 2014 treatment records that reflect that the Veteran had a weight loss of 15 pounds in the past six weeks and that records documented 36 pounds of weight loss in a 2-month period.  The Board finds this to be material weight loss.  Further, the evidence reflects mild to moderate abdominal pain and recurrent episodes of vomiting.  Specifically, the March 2015 VA examiner noted that the Veteran vomited four or more times per year with episodes lasting one to nine days, that he had mild hematemesis with three episodes per year lasting one to nine days, and mild melena with two episodes per year lasting less than one day.  Moreover, while the VA examiner did not find that the Veteran had moderate anemia, VA treatment records reflect a current problem list which includes anemia.  In addition, the VA examiner found that the Veteran experienced incapacitating episodes where he had to take medication, otherwise he would not be able to eat or sleep and his stomach became really sore four or more times per year lasting one to nine days.

For the foregoing reasons, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 60 percent initial disability rating for the Veteran's service-connected hiatal hernia for the entirety of the appeal period.  The Board notes that this is the highest schedular rating under this diagnostic code.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

The application to reopen the claim for service connection for service connection for anxiety neurosis is granted.
 
Entitlement to service connection for schizoaffective disorder is granted.

Entitlement to an initial rating of 60 percent for service-connected hiatal hernia is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


